Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 6-7, and 9-14 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Xu (US 20190050621 A1).
	Regarding claim 1, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses a display device, comprising: 
a first base substrate (Figs. 1-3; substrate 125) and a fingerprint recognition structure (Figs. 1-2 show an example that fingerprint recognition structure includes image sensor elements 105; Fig. 3 shows another example that fingerprint recognition structure includes image sensor elements 151-153; Fig. 13C shows an detected fingerprint image) located on a backlight side of the first base substrate (Figs. 1-3; substrate 125); 
a plurality of light emitting sub-pixels in different colors (e.g., Figs. 4-5, R, G, and B sub-pixels 211, 212, and 213; Figs. 1-3 show each sub-pixel includes a light emitting element, e.g., 157, 158, or 159, and a driving transistor, e.g., 154, 155, or 165) and a plurality of via holes (Figs. 1-2, openings 138; Fig. 3, openings 164-166) for pin-hole imaging located on the first base substrate (Figs. 1-3; substrate 125); 
wherein the fingerprint recognition structure comprises: a plurality of fingerprint recognition devices; wherein at least one of the fingerprint recognition devices comprises: at least two photosensitive regions receiving different colors of light (e.g., Figs. 4C, 5B, 5C, and 5D; Fig. 4C shows an example that one fingerprint recognition device comprises photosensitive regions 214, 215, and 216 to receive red, green, and blue light from R, G, and B sub-pixels 211, 212, and 213; Fig. 5B shows another example that one fingerprint recognition device comprises photosensitive regions 220 and 223 to receive red light from R sub-pixel 211, photosensitive regions 221 and 224 to receive green light from G sub-pixel 212, and photosensitive regions 222 and 225 to receive blue light from B sub-pixel 213; [0073] and [0077]-[0078]); and 
a color of light received by one of the photosensitive regions corresponds to an emitted color of a light emitting sub-pixel in one color (e.g., Figs. 4C, 5B, 5C, and 5D; Fig. 4C shows an example that one fingerprint recognition device comprises photosensitive regions 214, 215, and 216 to receive red, green, and blue light from R, G, and B sub-pixels 211, 212, and 213; Fig. 5B shows another example that one fingerprint recognition device comprises photosensitive regions 220 and 223 to receive red light from R sub-pixel 211, photosensitive regions 221 and 224 to receive green light from G sub-pixel 212, and photosensitive regions 222 and 225 to receive blue light from B sub-pixel 213; [0073] and [0077]-[0078]).

Yamazaki does not disclose the plurality of light emitting sub-pixels and plurality of via holes located on a light-emitting side of the first base substrate. Xu (Figs. 1-21) discloses a display device including a fingerprint sensor and having different structures. As one example, Xu (Figs. 4-5) discloses a structure of a display device including a fingerprint sensor similar to that disclosed by Yamazaki. As other examples, Xu (e.g., Figs. 8, 10-15, and 20-21, Figs. 10 and 12 are reproduced for references) discloses a display device, comprising:

    PNG
    media_image1.png
    630
    1020
    media_image1.png
    Greyscale

Annotated versions of Xu’s Fig. 10 

    PNG
    media_image2.png
    442
    693
    media_image2.png
    Greyscale

Annotated versions of Xu’s Fig. 12 
a first base substrate (1st substrate) and a fingerprint recognition structure (photo sensing elements 31) located on a backlight side of the first base substrate (1st substrate); a plurality of light emitting sub-pixels (e.g., Figs. 10 and 12 show 3 and 5 light emitting sub-pixels, respectively, each sub-pixel including an OLED element and a driving TFT) and a plurality of via holes (via holes in light shielding layer 81 or light shielding layer 112) located on a light-emitting side of the first base substrate (1st substrate). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu to the display device of Yamazaki. The combination/motivation would be to provide alternative design choices to integrate optical fingerprint sensors with OLED display devices.

Regarding claim 6, Yamazaki in view of Xu discloses the display device of claim 1, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein the photosensitive regions in the plurality of fingerprint recognition devices are arranged in an array (e.g., Figs. 4C, 5B, 5C, and 5D; Fig. 4C shows an example of photosensitive regions 214, 215, and 216 arranged in an array, Fig. 5C shows anther example of photosensitive regions 220, 221, 222, 223, 224, and 225 arranged in an array); and the photosensitive regions in a same fingerprint recognition device are arranged successively in a first direction (e.g., Figs. 4C, 5B, 5C, and 5D).

Regarding claim 7, Yamazaki in view of Xu discloses the display device of claim 6, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein an arrangement sequence of color of the photosensitive regions in the fingerprint recognition devices are same (e.g., Figs. 4C, 5B, 5C, and 5D).

Regarding claim 9, Yamazaki in view of Xu discloses the display device of claim 6, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses further comprising: a plurality of detection signal lines (e.g., Fig. 9; signal lines Sam) extending in a third direction (e.g., Fig. 9; column direction) and a plurality of detection scan lines (e.g., Fig. 9; scan lines Gan) extending in the first direction (e.g., Fig. 9; row direction); wherein the third direction (e.g., Fig. 9; column direction) intersects with the first direction (e.g., Fig. 9; row direction); one of the detection signal lines (e.g., Fig. 9; signal lines Sam) is electrically connected to corresponding fingerprint recognition devices (e.g., Fig. 9; fingerprint recognition device including image sensor element 257) arranged successively in the third direction (e.g., Fig. 9; column direction), and one of the detection scan lines (e.g., Fig. 9; scan lines Gan) is electrically connected to corresponding fingerprint recognition devices (e.g., Fig. 9; fingerprint recognition device including image sensor element 257) arranged successively in the first direction (e.g., Fig. 9; row direction).

Regarding claim 10, Yamazaki in view of Xu discloses the display device of claim 6, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein areas of the photosensitive regions are substantially same (e.g., Figs. 4C, 5B, 5C, and 5D).

Regarding claim 11, Yamazaki in view of Xu discloses the display device of claim 6, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein the light emitting sub-pixels comprise: light emitting sub-pixels (sub-pixels R) in a first color (red), light emitting sub-pixels (sub-pixels G) in a second color (green), and light emitting sub-pixels (sub-pixels B) in a third color (blue); and the fingerprint recognition device has a first photosensitive region and a second photosensitive region; wherein a color of light received by the first photosensitive region corresponds to an emitted color of the light emitting sub-pixels in the first color, and a color of light received by the second photosensitive region corresponds to an emitted color of the light emitting sub-pixels in the second color (e.g., Figs. 4C, 5B, 5C, and 5D; Fig. 4C shows an example that one fingerprint recognition device comprises photosensitive regions 214, 215, and 216 receiving red, green, and blue light from R, G, and B sub-pixels 211, 212, and 213).

Regarding claim 12, Yamazaki in view of Xu discloses the display device of claim 11, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein the first color is red, and the second color is green (e.g., Figs. 4C, 5B, 5C, and 5D; red, green).

Regarding claim 13, Yamazaki in view of Xu discloses the display device of claim 6, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein orthographic projections of the via holes (Figs. 1-2, openings 138; Fig. 3, openings 164-166) on the first base substrate (substrate 125) do not overlap with orthographic projections of the light emitting sub-pixels (Figs. 1-3 light emitting sub-pixels, each sub-pixel including an OLED element and a driving TFT) on the first base substrate (substrate 125). In addition, Xu (e.g., Figs. 8, 10-15, and 20-21) discloses the same features as claimed.

Regarding claim 14, Yamazaki in view of Xu discloses the display device of claim 6, Xu (e.g., Figs. 8, 10-15, and 20-21, Figs. 10 and 12 are reproduced for references) discloses the display device further comprising: a second light-shielding layer (e.g., light shielding layer 112 in Fig. 12) located between a layer of the light emitting sub-pixels (OLED sub-pixels each including an OLED element and a driving TFT) and the first base substrate (1st substrate 111); the second light-shielding layer (e.g., light shielding layer 112 in Fig. 12) is provided with the via holes (e.g., via holes in light shielding layer 112); an orthographic projection of the second light-shielding layer (e.g., light shielding layer 112 in Fig. 12) on the first base substrate (1st substrate 111) covers orthographic projections of the light emitting sub-pixels (OLED sub-pixels each including an OLED element and a driving TFT) on the first base substrate (1st substrate 111). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu to the display device of Yamazaki for the same reason above.

5.	Claims 2-3 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Xu (US 20190050621 A1) and further in view of Kim (US 20150311258 A1).
Regarding claim 2, Yamazaki in view of Xu discloses the display device of claim 1, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein the fingerprint recognition structure further comprises: a second base substrate (substrate 101) bearing the fingerprint recognition devices (fingerprint sensor includes image sensor elements 105 as shown in Figs. 1-2 or image sensor elements 151-153 as shown in Fig. 3); at least one of the fingerprint recognition devices comprises: a photosensor and a detection transistor (e.g., an image sensor element 105 and a transistor 103 as shown in Figs. 1-2) located on the second base substrate (substrate 101); Yamazaki (e.g., Figs. 4C, 5B, and 5C) also discloses in a same fingerprint recognition device, an orthographic projection of the photosensor on the second base substrate covers orthographic projections of the at least two photosensitive regions on the second base substrate (Fig. 4C shows an example that an orthographic projection of the photosensor covers orthographic projections of photosensitive regions 214, 215, and 216 on substrate 101). The examiner further cites Kim as a reference. Kim (e.g., Fig. 4) discloses a photosensor, wherein an orthographic projection of the photosensor on the second base substrate covers orthographic projections of the at least two photosensitive regions on the second base substrate (Fig. 4 shows an example that an orthographic projection of the photosensor covers orthographic projections of photosensitive regions 100R, 100G, and 100B on substrate 110). Therefore, it would have been obvious to one 

Regarding claim 3, Yamazaki in view of Xu and further in view of Kim discloses the display device of claim 2, Kim (e.g., Fig. 4) discloses wherein the photosensor comprises: a first electrode (electrode 20), a photoelectric conversion layer (photoelectric conversion layer 30) and a second electrode (electrode 10) stacked on the second base substrate (substrate 110); in the same fingerprint recognition device, an orthographic projection of the photoelectric conversion layer(photoelectric conversion layer 30)  on the second base substrate (substrate 110) covers the orthographic projections of the at least two photosensitive regions (photosensitive regions 100R, 100G, and 100B) on the second base substrate (substrate 110). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Yamazaki in view of Xu for the same reason above.

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Xu (US 20190050621 A1) and further in view of Yamamoto (US 20080087803 A1).
Regarding claim 4, Yamazaki in view of Xu discloses the display device of claim 1, but does not disclose the color resistance layer as claimed. However, Yamamoto (e.g., Fig. 1) discloses a finger recognition structure comprises: a color resistance layer (e.g., color filter 102) located between a layer (layer 10) of the finger recognition devices and the first base substrate (substrate 20); the color resistance layer comprises: color resistance structures one-to-one corresponding to the photosensitive regions (e.g., Fig. 1; one color filter corresponding to one photo sensing region 16); wherein a color of the color resistance structure is the same as the color of the light received by the corresponding photosensitive region (e.g., color filter 102 transmits red light 28R, which is received by a corresponding photo sensing region 16, color filter 104 transmits red light 28G, which is received by a corresponding photo sensing region 16), and an orthographic projection of the color resistance structure (e.g., color filter 102) on the first base substrate (substrate 20) covers an orthographic projection of the corresponding photosensitive region (photo sensing region 16) on the first base substrate (substrate 20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the color filters as taught by Yamamoto to the fingerprint sensor as taught by Yamazaki in view of Xu. The combination/motivation would be to reduced undesired light signal and improve image quality of fingerprint detection.

Regarding claim 5, Yamazaki in view of Xu and further in view of Yamamoto discloses the display device of claim 4, Xu (e.g., Figs. 8, 10-15, and 20-21) discloses wherein the fingerprint recognition structure further comprises: a first light-shielding layer located between the layer of the fingerprint recognition devices and the first base substrate (e.g., light shielding layer 822 in Fig. 10 or light shielding layer 113 in Fig. 12). Yamamoto (e.g., Fig. 1) further discloses wherein the finger recognition structure further comprises: a first light-shielding layer (e.g., light shielding layer 106) located between the layer (layer 10) of the finger recognition devices and the first base substrate (substrate 20); an orthographic projection of the first light-shielding layer (light shielding layer 106) on the first base substrate (substrate 20) is adjoined to the orthographic projection of the color resistance structure (e.g., color filter 102) on the first base substrate (substrate 20). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the color filters as taught by Yamamoto to the light shielding structure of the fingerprint sensor as taught by Yamazaki in view of Xu for the same reason above.

7.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Xu (US 20190050621 A1) and further in view of Rho (US 20060208981 A1).
Regarding claim 8, Yamazaki in view of Xu discloses the display device of claim 6, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein an arrangement sequence of colors of the photosensitive regions in two fingerprint recognition devices adjacent in the first direction are same (e.g., Figs. 4C, 5B, 5C, and 5D, color sequence: RGBRGB), but does not disclose an arrangement sequence of the colors of the photosensitive regions in two fingerprint recognition devices adjacent in a second direction are opposite; wherein the second direction intersects with the first direction. However, Rho (e.g., Figs. 1-3) discloses a display device, wherein an arrangement sequence of colors of light emitting pixels adjacent in the first direction are same (e.g., Fig. 3, color sequence: RBGRBG), an arrangement sequence of the colors of light emitting pixels adjacent in a second direction are opposite (e.g., Fig. 3, color sequence: GBRGBR); wherein the second direction (vertical direction) intersects with the first direction (vertical direction). Since Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses a color of light received by one of the photosensitive regions corresponds to an emitted color of a light emitting sub-pixel in one color (e.g., Figs. 4C, 5B, 5C, and 5D), the combination of Yamazaki and Rho teach an arrangement sequence of colors of the photosensitive regions in two fingerprint recognition devices adjacent in the first direction are same, and an arrangement sequence of the colors of the photosensitive regions in two fingerprint recognition devices adjacent in a second direction are opposite. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the color filters as taught by Rho to the display device of Yamazaki in view of Xu. The combination/motivation would be to provide a colorful display device with an excellent visibility.

8.	Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Xu (US 20190050621 A1) and further in view of Kurokawa (US 20120162167 A1).
Regarding claim 15, Yamazaki in view of Xu discloses a fingerprint recognition method of the display device of claim 1, Yamazaki (e.g., Figs. 1-5, 9 and 13) discloses wherein the method comprises: controlling light emitting sub-pixels (e.g., Figs. 4-5 and 9; R, G, and B sub-pixels), of which the color is same as the color of light received by corresponding photosensitive regions, to be lightened (e.g., Figs. 4-5 and 9; R, G, and B sub-pixels corresponds to R, G, and B photo sensing regions), wherein light emitted by the light emitting sub-pixels is reflected by a finger and passes through the via holes into the photosensitive regions corresponding to the color (e.g., Figs. 3-5 and 9; R, G, and B sub-pixels corresponds to R, G, and B photo sensing regions receiving R, G, and B light reflected by object 144); and detecting electrical signals of the fingerprint recognition devices when controlling light emitting sub-pixels in same color to be lightened (e.g., Figs. 3-5 and 9; detecting electrical signals of the fingerprint sensing signal); determining an initial fingerprint image corresponding to the photosensitive regions in each color according to the detected electrical signals of fingerprint recognition devices (e.g., Figs. 3-5 and 9; detecting electrical signals of the fingerprint sensing signal in R, G, and B color); determining a fingerprint image of the finger according to the initial fingerprint image corresponding to the photosensitive regions in each color (e.g., Figs. 3-5 and 9, detecting fingerprint sensing signal; Fig. 13 shows an detected fingerprint image).

Yamazaki (e.g., Figs. 3-5 and 9) discloses detecting electrical signals of the fingerprint recognition devices when controlling light emitting sub-pixels in same color to be lightened, but does not disclose detecting electrical signals of the fingerprint recognition devices when controlling light emitting sub-pixels in same color to be lightened simultaneously, wherein the light emitting sub-pixels in same color are lightened at same time, and light emitting sub-pixels in different colors are lightened at different time. However, Kurokawa (e.g., Figs. 1-3 and 8-9) discloses a finger imaging method of a display device similar to that disclosed by Yamazaki, wherein the method comprises: (e.g., Figs. 1-3; R, G, and B sub-pixels), of which the color is same as the color of light received by corresponding photosensitive regions, to be lightened (e.g., Figs. 1-3; R, G, and B sub-pixels corresponds to R, G, and B photo sensing regions), wherein light emitted by the light emitting sub-pixels is reflected by a finger and passes into the photosensitive regions corresponding to the color (e.g., Figs. 1-3;  R, G, and B sub-pixels corresponds to R, G, and B photo sensing regions receiving reflected R, G, and B light); and detecting electrical signals of the finger recognition devices when controlling light emitting sub-pixels in same color to be lightened simultaneously (e.g., Figs. 1-3; detecting electrical signals of sensing signal in same R, G, or B color simultaneously), wherein the light emitting sub-pixels in same color are lightened at same time, and light emitting sub-pixels in different colors are lightened at different time (e.g., Figs. 1-3; detecting electrical signals of sensing signal in R, G, or B color sequentially); determining an initial fingerprint image corresponding to the photosensitive regions in each color according to the detected electrical signals of finger recognition devices (e.g., Figs. 1-3; detecting electrical signals of the finger sensing signal in R, G, and B color); determining a finger image of the finger according to the initial fingerprint image corresponding to the photosensitive regions in each color (e.g., Figs. 1-3, detecting color image of a finger). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kurokawa to the fingerprint detection of Yamazaki in view of Xu. The combination/motivation would be to provide a colorful fingerprint image with an optical fingerprint sensor integrated with a colorful display device.

(e.g., Figs. 3-5 and 9) discloses wherein the controlling light emitting sub-pixels of which the color is same as the color of light received by corresponding photosensitive regions to be lightened (e.g., Figs. 4-5 and 9; R, G, and B sub-pixels corresponds to R, G, and B photo sensing regions), wherein the light emitted by the light emitting sub-pixel is reflected by a finger and passes through the via holes into the photosensitive regions corresponding to the color (e.g., Figs. 3-5 and 9; R, G, and B sub-pixels corresponds to R, G, and B photo sensing regions receiving R, G, and B light reflected by object 144); and wherein the light emitted by the light emitting sub-pixels in the first color is reflected by the finger and passes through the via holes into a first photosensitive regions (e.g., Figs. 3-5 and 9; R sub-pixels corresponds to R photo sensing regions receiving R light reflected by object 144), and detecting electrical signals of the fingerprint recognition devices corresponding to the first photosensitive regions (e.g., Figs. 1-3; detecting electrical signals of the finger sensing signal in R color); wherein the light emitted by the light emitting sub-pixels in the second color is reflected by the finger and passes through the via holes into a second photosensitive regions (e.g., Figs. 3-5 and 9; G sub-pixels corresponds to G photo sensing regions receiving G light reflected by object 144), and detecting an electrical signal of the fingerprint recognition devices corresponding to the second photosensitive regions (e.g., Figs. 3-5 and 9; detecting electrical signals of the finger sensing signal in G color); the determining an initial fingerprint image corresponding to the photosensitive regions in each color according to the detected electrical signal of the fingerprint recognition (e.g., Figs. 3-5 and 9; detecting fingerprint image corresponding to R color obtained by R photo sensing region), and determining an initial fingerprint image corresponding to the second photosensitive regions according to the detected electrical signals corresponding to the second photosensitive regions (e.g., Figs. 3-5 and 9; detecting fingerprint image corresponding to G color obtained by G photo sensing region).

Yamazaki (e.g., Figs. 3-5 and 9) does not discloses detecting an electrical signal of the fingerprint recognition devices when controlling light emitting sub-pixels of same color to be lightened simultaneously. However, Kurokawa (e.g., Figs. 1-3 and 8-9) discloses a finger imaging method of a display device similar to that disclosed by Yamazaki, the method comprising: detecting an electrical signal of the fingerprint recognition devices when controlling light emitting sub-pixels of same color to be lightened simultaneously (e.g., Figs. 1-3; detecting electrical signals of sensing signal in same R, G, or B color simultaneously), comprises: at first time, controlling light emitting sub-pixels in a first color to be lightened (e.g., Figs. 1-3; R sub-pixels is turned on to emit light), at second time, controlling light emitting sub-pixels in a second color to be lightened (e.g., Figs. 1-3; G sub-pixels is turned on to emit light), the method further comprising: determining an initial finger image corresponding to the first photosensitive regions according to the detected electrical signals corresponding to the first photosensitive regions (e.g., Figs. 1-3; detecting finger image corresponding to R color obtained by R photo sensing region), and determining an initial finger image corresponding to the second photosensitive regions according to the detected electrical signals corresponding to the second photosensitive regions (e.g., Figs. 1-3; detecting finger image corresponding to G color obtained by G photo sensing region). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kurokawa to the fingerprint detection of Yamazaki in view of Xu. The combination/motivation would be to provide a colorful fingerprint image with an optical fingerprint sensor integrated with a colorful display device.

8.	Claims 17-18 rejected under 35 U.S.C. 103 as unpatentable over Yamazaki (US 20060011913 A1) in view of Xu (US 20190050621 A1) and Kurokawa (US 20120162167 A1) and further in view of Kim (US 20180089491 A1).
Regarding claim 17, Yamazaki in view of Xu and further in view of Kurokawa discloses a fingerprint recognition method of the display device of claim 15, but does not disclose acquiring a finger-touched region as claimed. However, Kim (Figs. 1-24) discloses a fingerprint recognition method of a display device, wherein before controlling the light emitting sub-pixels of which the color is same as the color of light received by the corresponding photosensitive regions to be lightened, the fingerprint recognition method further comprises: acquiring a finger-touched region of the display device touched by the finger ([0183]-[0187]); the controlling light emitting sub-pixels of which the color is same as the color of light received by corresponding photosensitive regions to be lightened, comprises: controlling the light emitting sub-pixels which are located in the finger-touched ([0183]-[0187] and [0172]). Therefore, Yamazaki in view of Xu and Kurokawa and further in view of Kim discloses a fingerprint sensing area and a fingerprint detection is set according to a touch sensing area. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the display device of Yamazaki in view of Xu and Kurokawa. The combination/motivation would be to improve an accuracy of fingerprint detection.

Regarding claim 18, Yamazaki in view of Xu and further in view of Kurokawa discloses a fingerprint recognition method of the display device of claim 16, but does not disclose acquiring a finger-touched region as claimed. However, Kim (Figs. 1-24) discloses a fingerprint recognition method of a display device, wherein before controlling the light emitting sub-pixels of which the color is same as the color of light received by the corresponding photosensitive regions to be lightened, the fingerprint recognition method further comprises: acquiring a finger-touched region of the display device touched by the finger ([0183]-[0187]); the controlling light emitting sub-pixels of which the color is same as the color of light received by corresponding photosensitive regions to be lightened, comprises: controlling the light emitting sub-pixels which are located in the finger-touched region and of which the color is same as the color of light received by the corresponding photosensitive regions to be lightened ([0183]-[0187] and [0172]). Therefore, Yamazaki in view of Xu and Kurokawa and further in view of Kim discloses a fingerprint sensing area and a fingerprint detection is set according to a touch sensing area. It would have 

Allowable Subject Matter
9.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a display device including an optical fingerprint sensor. The closet prior arts, Yamazaki (US 20060011913 A1), Xu (US 20190050621 A1), Kurokawa (US 20120162167 A1), Rho (US 20060208981 A1), Yamamoto (US 20080087803 A1), Kim (US 20150311258 A1), and Kim (US 20180089491 A1), individually or in combination, discloses a display device including an optical fingerprint sensor and a fingerprint sensing method similar to the claimed invention, but fails to teach the fingerprint sensing method as claimed in claims 19-20.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691